Exhibit Pacific Asia Petroleum, Inc. to commence operations on its Zijinshan Gas Asset, and realigns its strategy on prospective coal bed methane assets in order to focus on early cash flow assets Hartsdale, New York, December 9, 2008. Pacific Asia Petroleum, Inc. (PFAP.OB), a US-based publicly traded company, announced today that it will commence operations on its 100% owned Zijinshan gas asset (Zijinshan Asset), and is realigning its strategy on prospective coal bed methane assets in order to focus on early cash flow assets. Pacific
